PER CURIAM.
The trial judge’s conclusion, rendered after the evidentiary hearing required by Wilcox v. State, 622 So.2d 132 (Fla. 3d DCA 1993), that the appellant’s trial counsel was not ineffective with respect to the decision for him not to testify, is supported by the record and is therefore affirmed. We reject Wilcox’s argument that the hearing should have encompassed an additional claim that counsel failed to preserve an issue concerning the prosecutor’s final argument because, on the *130face of the 3.850 motion itself, the point is without merit.
Affirmed.